Citation Nr: 0309518	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1972 
to September 1976.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Ft. Harrison, Montana, 
Regional Office (RO).  The claim was remanded by the Board in 
August 1999 for additional development.  After the case was 
returned to the Board in August 2002, the Board determined 
that further development was required with regard to the 
etiology of the appellant's back disabilities.  Pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), the Board undertook additional 
development.  

The Board notes that a January 2002 rating decision denied 
the appellant's claim of entitlement to service connection 
for hepatitis C.  Review of the claims folder does not reveal 
that the appellant has filed an appeal with regard to that 
issue.  Therefore, it is not before the Board at this time.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the appellant's claims.  The Board sought (unsuccessfully) to 
obtain records from the VA Long Beach, California, Medical 
Center from 1976 up to the present time.  Additionally, an 
opinion as to the etiology of the appellant's back 
disabilities was requested from the examiner who performed 
the December 1999 VA orthopedic examination.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the claim considering the newly obtained evidence, 
as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify the 
appellant of the applicable provisions of the 
VCAA, including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the appellant must 
furnish.  

2.  Thereafter, the RO should readjudicate the 
appellant's claims of entitlement to service 
connection for a back disability and 
entitlement to a total disability rating based 
on individual unemployability due to service-
connected disabilities, taking into 
consideration the evidence (an April 2003 VA 
medical opinion and outpatient records from the 
Ft. Harrison VA Medical Center) obtained by the 
Board since the last supplemental statement of 
the case was issued (August 2002).  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
and provided an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified, 
and he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

